Citation Nr: 1531816	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to May 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determinations reached by the RO in February 2012 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied the Veteran's claims for service connection for a low back disability, a right knee disability, and a left knee disability; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  The evidence submitted since the October 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.



3.  The evidence added to the record since the October 2009 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

4.  The evidence added to the record since the October 2009 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

5.  The most probative evidence of record indicates that the Veteran's low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has been submitted and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


5.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by letters dated in January 2011, March 2011, July 2011, and December 2011.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service VA treatment records, private treatment records, and VA examination reports.  

As new and material evidence has not been submitted to reopen the Veteran's claims for service connection for right and left knee disabilities, the duty to assist  by obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance    of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A. New and Material Evidence 

The Veteran's initial claim for service connection for disabilities of the low back, left knee, and right knee was denied in an October 2009 rating decision.  The Veteran did not appeal the rating decision, nor did she submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).



New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist. Id. 

VA must review all of the evidence submitted since the last final rating decision  to determine whether the claims may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 2009 rating decision included STRs and VA examination reports.  Service connection was denied in that rating decision because there was no evidence showing that the Veteran had a current disability of the back, right knee, or left knee.




Low Back Disability

Regarding the Veteran's request to reopen her claim for service connection for a     low back disability, the evidence received since the October 2009 rating decision includes a January 2011 letter from a VA clinician noting chronic low back pain and a January 2012 VA examination report noting a current diagnosis of lumbago.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a low back disability is reopened.

Right and Left Knee 

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claims for service connection for right and left knee disabilities.

The evidence received since the prior final denial includes VA treatment records, VA back examination reports, and the Veteran's lay statements.  The medical evidence does not contain any diagnoses of right and left knee disabilities, complaints of or treatment for knee disabilities, or medical opinions related to those conditions.  Although the Veteran did report while receiving VA treatment in November 2010 that she was diagnosed with patellar tendonitis in-service, she further reported that her knees were doing well; no knee treatment was provided and no knee diagnosis was made.  Additionally, while the Veteran has consistently reported in her lay statements that she continues to experience bilateral knee pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claims for service connection for a right knee disability and a left knee disability are not reopened.  Thus, the appeal as to those issues is denied.

As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection   for knee disabilities, the benefit-of-the-doubt doctrine is not applicable as to those claims.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      B. Service Connection

Initially, the Board notes that the RO determined that new and material evidence  was not submitted to reopen the claim for service connection for a back disability.  However, review of the statement of the case reflects that the RO did address the claim on the merits.  In this regard, the RO addressed the medical evidence of record and concluded:

Based on the findings of the evidence of record, service connection for a low back condition remains denied.  The evidence of record is not sufficient to show you have chronic back problems that began during military service, no evidence of degenerative changes within one year after release from active duty, and no medical opinion with rationale stating you have a low back condition due to military service.

Moreover, the record reflects that the duty to assist by scheduling an examination and obtaining a medical opinion on this issue was met, as was the duty to notify concerning the underlying claim for service connection.  

Thus, the Board finds that the RO conducted a de facto merits analysis in the statement of the case, and all duty to notify and assist provisions that would be afforded a claim on the merits have been undertaken.   Accordingly, the Veteran is not prejudiced by the Board's consideration of the claim for service connection for a low back disability on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 403-405 (2010); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Turning to the merits of the claim, the Veteran contends that her currently diagnosed lumbago is related to her excessive physical activity in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during   a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.        This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 



The VA examination in January 2012 diagnosed lumbago, which is simply another word for back pain.  See STEDMAN'S MEDICAL DICTIONARY 1034 (27th ed. 2000) (defining lumbago as pain in mid and lower back).  For the sole purpose of continuing the analysis regarding service connection, the Board will accept the lumbago diagnosis as reflecting a current condition.  But see Sanchez- Benitez, 13 Vet. App. at 285 (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.)

The Veteran's STRs indicate that she first reported experiencing low back pain in a report of medical history prepared in April 2009 in conjunction with her separation from service.  Her STRs are otherwise silent regarding the claimed condition.

The Veteran was afforded a VA examination in September 2009 in support of her original claim for service connection.  At that time the Veteran reported weakness and pain in her lower back that had onset in service and had gradually worsened    in severity.  She indicating that she was not receiving treatment.  On physical examination she was noted to have full range of motion.  X-rays obtained at that time revealed mild hypertrophic facet arthropathy of the lumbar spine.  The VA examiner ultimately noted that the Veteran presented with a normal lumbar spine.

The first post-service medical treatment is dated in January 2011, at which time the Veteran reported having back pain since service with no particular instigating injury.  The VA clinician diagnosed chronic back pain and provided a letter for the Veteran to submit to her school requesting reasonable accommodations for back pain, including being allowed to sit intermittently.

The Veteran was afforded another VA examination in January 2012.  After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran with lumbago.  He opined that the Veteran's current back disability was  not caused by or a result of her time in the military.  In support of the opinion, the examiner noted that the Veteran's STRs did not reveal any "objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture, herniated disc, or dislocation."  He further noted  that "the absence of such findings [makes] a posttraumatic or chronic inflammatory process" unlikely.  The examiner went on to state that even if the Veteran sustained microtrauma to her back in service, those injuries could not lead to a long term  back disability.  Finally, the examiner noted that the x-ray evidence did not reveal advanced degenerative changes, which indicates that the Veteran's lumbago is inconsistent with a posttraumatic process.   

An addendum opinion was obtained in January 2014 to address the inconsistent        x-ray findings between those obtained at the VA examinations.  After reviewing      the records, the examiner noted that the Veteran's symptoms were of a muscular or soft tissue type and not of a bony nature.  Based on this finding, the examiner noted that the 2009 x-ray findings were incidental and not the cause of her back pain.      The examiner went on to note that the 2009 x-ray findings were likely an "over-reading since no degenerative changes were seen in [the subsequent] 2012 [x-rays]."  Ultimately, the examiner opined that the Veteran did not have degenerative changes (arthritis) within one year of discharge from service.

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's current back condition is not related to service.

The Board finds that the opinion of the 2012 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is supported by the 2014 examiner's opinion that arthritis did not arise within one year after separation from service, as well as the 2009 VA examiner's finding that no lumbar spine disability existed shortly after separation.  There is no medical opinion of record linking the current condition to service.



While the Veteran contends that her low back condition is related to service, the diagnosis of lumbago and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of her lumbago is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to  her currently diagnosed lumbago is a matter that also requires medical expertise     to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In summary, the most probative evidence is against a finding that the Veteran's current low back condition is related to service or that arthritis arose within one year following discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

As new and material evidence has not been received, the claim of entitlement to service connection a right knee disability is not reopened, and the benefit sought on appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection a left knee disability is not reopened, and the benefit sought on appeal is denied.

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


